Citation Nr: 0830152	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-36 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than January 1, 
2004, for waiver and refund of National Service Life 
Insurance (NSLI) policy premiums.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to January 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.  

As support for his claim, the veteran testified at a hearing 
at the Regional Office (RO) in Houston, Texas in August 2007, 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
also commonly referred to as a Travel Board hearing.  

Another preliminary point worth mentioning is that, in his 
June 2007 letter, the veteran raised an additional claim with 
the Houston RO that had not been previously made or 
adjudicated, for Aid and Attendance benefits for himself and 
his wife.  Since the RO has not adjudicated this additional 
claim, it is referred to the Houston RO for appropriate 
development and consideration.  The Board does not have 
jurisdiction to consider it, even in a remand, because the RO 
has not considered it in the first instance, much less denied 
it followed by the initiation of a timely appeal to the 
Board.  See 38 C.F.R. § 20.200 (2007).  See, too, 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction over an issue not yet adjudicated by the 
RO).  

FINDINGS OF FACT

1.  The veteran has been totally and continuously disabled 
since December 1985.

2.  The veteran's application for a waiver of payment of 
insurance premiums, based on total disability, was received 
by VA on December 28, 2004.  A waiver was granted, 
retroactively effective from January 1, 2004.

3.  The evidence does not show there were circumstances 
beyond the veteran's control that prevented him from filing a 
claim for a waiver of insurance premium payments prior to 
January 2004.

CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
January 1, 2004, for the grant of a waiver of insurance 
premiums.  38 U.S.C.A. § 1912 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

But, quite significantly, the Board notes there is no 
indication in the VCAA that Congress intended the Act to 
apply to VA insurance claims.  The United States Court of 
Appeals for Veterans Claims (Court) has held that efforts to 
comply with the VCAA's duties to notify and assist are not 
required, for example, when the interpretation of a statute 
is dispositive of the issue on appeal.  Indeed, here, 
the VCAA does not apply because the issue presented is solely 
one of statutory interpretation and/or the claim is barred as 
a matter of law in that it cannot be substantiated.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). 
 See, too, VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
meet the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As the undisputed facts 
in this case render the veteran ineligible for the claimed 
insurance benefits retroactive to an earlier date, the Board 
finds that additional efforts to notify or assist him with 
his claim are not required.

Even if arguably there is a duty to notify under the VCAA, 
failure in this particular instance is nonprejudicial, i.e., 
harmless error.  Sanders, 487 F.3d 881.  See, too, 38 C.F.R. 
§ 20.1102.  Specifically, the veteran, through submission of 
his personal statements and hearing testimony, several 
Reports of Contact, and other supporting statements like his 
October 2005 substantive appeal (VA Form 9), clearly showed 
actual knowledge of the evidence required to substantiate the 
claim at issue.  As well, the ROIC provided him a June 2005 
letter that essentially complied with the VCAA's requirements 
for notification, explaining the requirements for 
establishing an earlier effective date for waiver of 
premiums.  And the September 2005 SOC set forth the 
applicable statutory and regulatory provisions.  In addition, 
all VCAA notices provided by VA were clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  Importantly, there is no 
allegation or evidence that any content or timing error 
affected the essential fairness of the adjudication of the 
claim.  

And as for the duty to assist, there are no relevant records 
or evidence that need to be obtained that would affect the 
Board's disposition.  There is no material factual question 
in dispute.  The veteran's claim regarding an earlier 
effective date for waiver of premiums may be determined 
entirely in accordance with the applicable law and 
regulations, without further inquiry into the relevant 
factual circumstances.  


Resolution of his appeal is dependent on interpretation of 
the statutory provisions and application of the case law 
pertaining to the time period within which a claim for waiver 
of premiums under NSLI must be filed.  So the current record 
provides a sufficient basis to adjudicate and resolve his 
claim, without requiring further development of the evidence.  
In these situations, it has been held that the VCAA does not 
apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where 
the facts averred by a claimant cannot conceivably result in 
any disposition of the appeal other than affirmance of the 
Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.").  Accordingly, as no reasonable possibility 
exists that would aid in substantiating this claim, 
any deficiencies of VCAA notice or assistance are rendered 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 32, 368 (2001) (compliance with the VCAA is not required 
if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  The Merits of the Claim for an Earlier Effective Date 
for the Waiver of Insurance Premiums

The veteran applied for and was granted a NSLI policy in the 
face amount of $5,000, effective July 1, 1951.  A claim for a 
waiver of premiums on this policy (VA Form 29-357) was 
subsequently received from him on December 28, 2004.  He 
indicated when filing his claim that he had been totally 
disabled since December 1985.  He more recently testified 
during his hearing that he should have an earlier effective 
date for the waiver/refund of the premiums, back to 
September 1987, since he was misinformed at that time by VA 
employees in Reno, Nevada, as to his eligibility for a 
waiver.



The criteria for granting a waiver of insurance premiums, 
including those for NSLI, are set forth in 38 U.S.C.A. § 
1912(a) (West 2002).  These criteria state that payment of 
premiums on insurance may be waived during the continuous 
total disability of the insured, which continues or has 
continued for six or more continuous months, if such 
disability began:  (1) after the date of the insured's 
application for insurance; (2) while the insurance was in 
force under 
premium-paying conditions; and (3) before the insured's 65th 
birthday.  

It is important to also note that "totally disabled" is 
different for insurance purposes than it is for pension or 
compensation purposes.  For insurance purposes, the veteran 
does not have to be permanently disabled to waive payment of 
premiums, rather, he must only demonstrate he is totally 
incapable of doing his job due to disability continuously for 
six or more consecutive months.  38 U.S.C.A. § 1912.  

Generally, a waiver of premiums can only be granted for a 
period one year prior to the date of receipt of the 
application for such waiver.  There is one exception to this 
applicable time limit.  If the evidence shows the insured was 
prevented from filing an application for waiver of insurance 
premiums by circumstances beyond his control, then the waiver 
premiums may, nevertheless, be granted for a period in excess 
of one year prior to the date of receipt of the application.  
38 U.S.C.A. § 1912(b).

Also generally, it has been held that, in order to claim a 
condition of health as a "circumstance beyond the insured's 
control," it must be shown that the insured was mentally 
incapable of making an application for waiver of premiums.  
Ferguson v. United States, 309 F. Supp. 632, 635 (E.D. Va. 
1970); cited by Galligan v. United States, 565 F.Supp. 896, 
900 (E.D.N.Y. Jun 13, 1983) 
(NO. 82-CV-3371); see also McNeil v. United States, 392 
F.Supp. 713, 716 (S.D.Ohio Feb 21, 1975) (NO. CIV. 73-528).  
The evidence must demonstrate that the mental incapacity of 
the insured was complete and continuous and rendered the 
insured incapable of attending to the business of filing a 
claim.  In this regard, the filing of similar types of claims 
and transactions of business involving the same degree of 
mental awareness during a pertinent period has been held to 
contradict the existence of "circumstances beyond the 
insured's control" in filing a late claim for a waiver of 
premiums.  See Klish v. United States, 308 F.2d 371 (5th Cir. 
1962).  In addition, a "circumstance beyond the insured's 
control" has been held to exist where the veteran was unaware 
that he was suffering from a severely disabling physical 
condition, such as cancer.

In this particular case at hand, records show the veteran 
filed a claim for waiver of premiums, which the ROIC received 
on December 28, 2004, along with supporting documentation of 
a Social Security Administration (SSA) decision recognizing 
he was totally disabled as early as December 1985.  He was 
granted a waiver of premiums on the NLSI policy beginning on 
January 1, 2004, apparently the first premium date within the 
one year prior to the date of application.  And as he has 
asserted, he had earlier filed a Designation of Beneficiary 
Form in September 1987.  But there is no corroborating 
evidence that he was also misinformed around that same time 
- in September 1987, by a Service Officer in Reno, Nevada, 
that he was ineligible for a waiver.  And even assuming the 
credibility of this assertion, unfortunately, this does not 
form any basis for an earlier effective date for the waiver 
of premiums under 38 U.S.C.A. § 1912.  

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claim's file that may be 
construed as an application or claim.  38 U.S.C.A. § 7104(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
But as previously stated, the veteran did not file his VA 
claim for a waiver until December 28, 2004.  There is no 
other communication of record asserting an earlier claim for 
a waiver of premiums between September 28, 1987 and 
December 28, 2004, the date of the actual receipt of a waiver 
claim.  As such, there is nothing in the record to support an 
earlier effective date of September 28, 1987.  


There is also no earlier communication for a waiver between 
the date of total disability in December 1985 and September 
1987.  As alluded to, the only letter from the veteran in the 
present file in the 1980's and 1990's concerns the 
aforementioned change of beneficiary request.

VA tries to keep the general public informed about the 
various types of benefits, but the vast array of benefits 
makes it impossible for VA to inform every veteran or person 
of every possible or potential benefit for which he or she 
may be entitled.  To the extent not mandated by the VCAA, VA 
does not have a duty to provide veterans with personal notice 
of their eligibility for specific types of benefits.  Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  Ultimately, it is their 
responsibility to contact VA and request specific information 
about a specific type of benefit.  Again, there is no written 
document in the claims file indicating the veteran attempted 
to obtain information about a waiver of premiums in the 
1980's or 1990's.

Moreover, although it is indeed regrettable that the veteran 
may not have fully understood the procedures for obtaining 
benefits to which he was entitled, payments of monetary 
benefits from the Federal Treasury must be authorized by 
statute, notwithstanding incomplete or even erroneous 
information provided by others, including Government 
employees, and regardless of extenuating circumstances or 
claims of fairness.  See Office of Personnel Management (OPM) 
v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim set forth in 38 U.S.C.A. § 5110(a) prevails 
over a general outreach statute, 38 U.S.C.A. § 7722, which 
provides that VA should inform individuals of their potential 
entitlement to VA benefits when VA is aware or reasonably 
should be aware of such potential entitlement.  See Rodriguez 
v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also 
VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice 
required by 38 U.S.C.A. § 7722 may not provide a basis for 
awarding retroactive benefits in a manner inconsistent with 
express statutory requirements. . .").  

A review of the record here also reveals the veteran 
asserted, as recorded in a January 2005 Report of Contact, 
that he was seeing a psychologist for depression over his 
health problems, during unspecified dates, but presumably in 
the 1980s or 1990s.  However, there is no medical evidence, 
let alone an allegation, that the asserted depression was 
sufficiently mentally disabling, of a complete and continuous 
nature, as to have made him mentally incapable of filing an 
application for waiver of premiums.  Ferguson, 309 F. Supp. 
635.  Further, the mere fact that he was mentally capable of 
filing a change of beneficiary form in September 1987 would 
entirely contradict the notion there were "circumstances 
beyond [his] control" that would have prevented his also 
filing an additional claim for waiver of his insurance 
premiums at that time, let alone until 2004.  Rather, the 
evidence clearly indicates he had sufficient mental capacity 
to file a claim for a waiver at least as early as September 
1987.  See Klish, 308 F.2d 371.  This is highly probative 
evidence against his current claim for an earlier effective 
date.

After reviewing the record on appeal, the Board has 
determined there were no circumstances beyond the veteran's 
control that prevented him from filing a claim for waiver of 
premiums on his insurance policy prior to December 2004.  
The evidence of record does not establish that he was 
mentally incapable of making an earlier application or 
unaware of his physical disabilities.  He did not submit a 
claim for a waiver of premiums prior to December 2004, this 
much is undisputed, and he therefore is not entitled to an 
effective date for the waiver of the premiums on his 
insurance policy prior to January 2004.  Therefore, an 
earlier effective date may not be granted.



The Board is sympathetic to the veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis, 6 Vet. App. 426.  


ORDER

The claim for an earlier effective date for waiver of 
insurance premiums is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


